             IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION
 Jeanne Graham,                            )
                                           )
                          Plaintiff,       )
                 v.                        )
                                           )   No. 5:20-cv-06072-RK
 Wal-Mart Stores East I, LP,               )
                                           )
                          Defendant.
                                  RULE 16 ORDER
     Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court orders as follows:
1.   RULE 26(f) CONFERENCE DEADLINE:                          The parties’ conference under
     Fed. R. Civ. P. 26(f) shall take place on or before June 14, 2020.
2.   PROPOSED SCHEDULING ORDER DEADLINE: Within 14 days of the parties’
     Rule 26(f) conference, parties must jointly submit a proposed scheduling order utilizing
     the form provided in Word Format on the Court’s web page at
     http://www.mow.uscourts.gov/judges/ketchmark (Exhibit A). Parties shall therefore file a
     proposed scheduling order on or before June 28, 2020.
     Upon receipt of the parties’ proposed scheduling order, the Court will generally issue a
     scheduling order without holding a scheduling hearing.
3.   MEDIATION: Mediation pursuant to the Mediation and Assessment Program (MAP)
     shall occur within seventy-five (75) days of the Rule 26(f) conference. Cases assigned to
     an outside mediator shall file the designation of mediator within fourteen (14) days after
     the Rule 26(f) conference.
4.   THE COURT’S WEB PAGE: The following procedures for practicing before
     Judge Ketchmark     can    be    found     on  the    Court’s     web   page     at
     http://www.mow.uscourts.gov/judges/ketchmark: Rule 16 Order, Discovery Dispute
     Protocol, Oral Argument Permitted for New Lawyers Policy, Courtroom Procedures and
     Decorum Policy, and Model Jury Instructions.
5.   EXTENSION REQUESTS: All motions for extension of time must state: (a) the date
     when the action is/was due; (b) the number and length of the previous extension(s); (c) the
     cause for the requested extension; and (d) whether or not the requested extension is
     opposed (agreement by counsel of a requested extension is not binding on the Court).
     IT IS SO ORDERED.
                                                  s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
                                                  UNITED STATES DISTRICT COURT

DATED: May 15, 2020




        Case 5:20-cv-06072-RK Document 5 Filed 05/15/20 Page 1 of 4
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                         DIVISION
                                              )
                                              )
                              Plaintiff,      )
                                              )
                        v.                    )   No.
                                              )
                                              )
                                              )
                              Defendant.      )
                               SCHEDULING AND TRIAL ORDER
                                        [JURY/BENCH] TRIAL
           Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon
consideration of the parties’ views in the matter, the following schedule is hereby established:
I.        DISCOVERY PLAN AND SCHEDULING DEADLINES

     Discovery Plan and Scheduling        Guidelines                                Deadlines
     Joinder of Parties                   30 days before discovery deadline
     Amendment of Pleadings               30 days before discovery deadline
     Plaintiff Expert Designation         60 days before discovery deadline
     Defendant Expert Designation         30 days after Plaintiff Expert deadline
     Rebuttal Expert Designation          14 days before discovery deadline
     Discovery Dispute Motions            At least 14 days before discovery
                                          deadline
     Completion of Discovery              180 days from this proposed order
     (both fact and expert discovery)     (Local Rule 26.1(c)2)
     Dispositive Motions                  30 days after discovery deadline



                                                                                    EXHIBIT A




                                                  2

              Case 5:20-cv-06072-RK Document 5 Filed 05/15/20 Page 2 of 4
II.    COURT CONFERENCES AND TRIAL DATE

 Court Setting                        Guidelines                    Date               Time
 Court Status Conference Date         30 days before discovery
                                      deadline
 Initial Pretrial Conference Date     30 days before trial
 Final Pretrial Conference Date       Thursday or Friday
                                      before trial
 Trial Date                           150 days from                                    8:30 a.m.
                                      dispositive motion
                                      deadline

III.   PRETRIAL AND TRIAL FILING DEADLINES

  Pretrial and Trial Documents                         Deadlines
  Motions in Limine                                    14 days prior to initial pretrial conference
  Responses to Motions in Limine                       7 days prior to initial pretrial conference
  Deposition Designations                              14 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Objections to Deposition Designations                10 days prior to initial pretrial conference
  Cross-Exam Deposition Designations                   10 days prior to initial pretrial conference
  Objections to Cross-Exam Deposition                  7 days prior to initial pretrial conference
  Designations
  Stipulation of Uncontroverted Facts                  3 days prior to initial pretrial conference
                                                       (Local Rule 40.1)
  Stipulation of Admissibility of Evidence             3 days prior to initial pretrial conference
  Witness List                                         3 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Exhibit List                                         3 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Jury Instructions (if jury trial)                    14 days prior to trial
                                                       (Local Rule 40.1 and 51.1)
  Trial Briefs                                         5 days prior to trial
                                                       (Fed. R. Civ. P. 26(a)(3))
  Voir Dire (if jury trial)                            5 days prior to trial
                                                       (Fed. R. Civ. P. 26(a)(3))




                                                   3

           Case 5:20-cv-06072-RK Document 5 Filed 05/15/20 Page 3 of 4
III.   CHAMBERS’ PROTOCOL
       1.      COURT CONFERENCES. (See Section II above). Generally, conferences in
Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri.    Conferences in cases pending in all other divisions (Central, Southern, and
Southwestern) are generally held via telephone.
       2.      DISCOVERY DISPUTES. Any discovery motion filed without complying with
Local Rule 37.1 will be denied. In the event that a teleconference is needed, contact the Court at
(816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page at
www.mow.uscourts.gov/judges/ketchmark.
       3.       EXPERT WITNESSES. Expert witnesses include retained experts as well as fact
witnesses from whom expert opinions will be elicited at trial.
       For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall include
an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi). Expert
witnesses may testify only as to matters contained in the affidavit described above unless leave of
Court is granted upon good cause shown. If a treating physician will testify beyond the treatment
they provided, they shall also provide an affidavit containing the disclosures required in Fed. R.
Civ. P. 26(a)(2)(B)(i)-(vi).
       However, if a treating physician will testify only as to treatment they provided, the
requirements of this section may be satisfied by providing a copy of all the treating physician’s
files, records and notes relating to the treating physician’s patient to the opposing party. For the
purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or other
practitioner of the healing arts) retained by a party prior to retaining counsel in this matter.
       4.      COMPLETION OF DISCOVERY. All discovery requests and depositions shall
be submitted and/or scheduled prior to the deadline for completion of discovery, and shall allow
sufficient time for completion within the time specified by the Federal Rules of Civil Procedure,
the Local Rules, and/or orders of this Court.
       5.      SUMMARY JUDGMENT MOTIONS. All motions for summary judgment shall
comply with Local Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
statement of fact, and additional statement of fact, utilizing the original paragraph number
immediately before admitting or denying factual statements.
       IT IS SO ORDERED.

                                                   4

            Case 5:20-cv-06072-RK Document 5 Filed 05/15/20 Page 4 of 4
